On June 7, 1909, W. T. Haycraft, defendant in error, sued Isham Williams, plaintiff in error, in the district court of Choctaw county in damages for slander. After answer filed, there was trial to a jury and judgment for plaintiff, and defendant brings the case here.
For the reason that plaintiff in error has failed in his three-page brief to comply with any of the rules of this court, and nowhere in his brief has raised a question of law, this proceeding is dismissed.
All the Justices concur. *Page 698